    Case 4:18-cv-02053-MWB-MA Document 18 Filed 02/09/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SYLVESTER ANDERSON,                            No. 4:18-CV-02053

           Petitioner,                         (Judge Brann)
     v.

WARDEN, et al.,

           Respondents.

                                  ORDER

                             FEBRUARY 9, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §
          2254, Doc. 1, shall be sua sponte STAYED pending exhaustion of state
          court remedies.

    2.    Petitioner shall return to this Court by filing a request to reopen this
          action within thirty (30) days after the exhaustion of his state law
          claims. If Petitioner should fail to comply with the deadline set forth
          in this order, the Court may vacate this order nunc pro tunc and dismiss
          all unexhausted claims without further notice.

    3.    The Clerk of Court shall administratively terminate this action for case
          management purposes.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
